Citation Nr: 0433565	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a disability 
characterized by dizziness and/or blackout.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty from August 1944 until 
August 1947 and from September 1950 to June 1951.

In January 2002, the RO received the veteran's claim of 
entitlement to service connection for a right knee disability 
and a disability characterized by a history of dizziness 
and/or "blackouts".  The May 2000 rating decision denied 
the veteran's claim.  The veteran disagreed with the May 2000 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2002.

In October 2002, the veteran requested a hearing before an RO 
hearing officer.  
The requested hearing was scheduled for November 2003.  Prior 
to that hearing, the veteran's representative by October 2003 
correspondence requested that a hearing be scheduled at the 
RO in Chicago, Illinois.  In July 2004 correspondence, the 
veteran's representative advised that the veteran no longer 
desired to have any kind of hearing.  To date, the veteran 
has not requested an additional hearing.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the Board's docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).




FINDINGS OF FACT

1.  The medical evidence does not indicate that the veteran 
has a current right knee disability.  

2.  The evidence of record does not indicate that the veteran 
has a diagnosed current  disability characterized by 
dizziness or blackouts.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A disability characterized by dizziness or blackouts was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a right knee 
disability and a disability characterized by dizziness or 
blackouts.  Essentially, he contends that he injured his 
right knee during combat in World War II.  With respect to 
his claim for dizziness and blackouts, the veteran contends 
that he experienced the onset of these symptoms during his 
second period of service in 1950.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2002 SOC and the July 2004 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  The April 2002 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim for service connection.  Crucially, the April 2002 
letter specifically notified the veteran that evidence of in-
service disease or injury, a current disability, and medical 
nexus between the two would be required for his service 
connection claims to be successful.  In August 2003 an 
additional letter was sent which enumerated the evidence 
already received.  Thus, these letters along with the 
September 2002 SOC and May 2002 rating decision not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 VCAA letter, the veteran was informed that VA would get 
his service medical records and in the August 2003 letter he 
was advised that VA would also get "relevant records from 
any federal agency.  This may include medical records from 
the military, from VA hospitals . . . or from the Social 
Security Administration."  The August 2003 letter further 
advised that VA would "make reason efforts to get . . . 
relevant records not held by a federal agency" 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2002 letter that he 
was responsible to provide the "dates and places of all 
treatment from the date of your discharge to the present time 
for [the claimed conditions]".  The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2003 letter advised the 
veteran that VA "will attempt to obtain all evidence that 
you identify".  The Board believes that the VCAA notice 
provided by the RO complied with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board notes that even though the August 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the RO in July 2004, prior to 
the expiration of the one-year period following the August 
2003 completion of the notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
of VA from making a decision on a claim before the expiration 
of the one-year period referred to in that subsection.  The 
one year period has since elapsed.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records and VA medical 
records.  

The Board has given thought to whether a VA examination or 
examinations are necessary in this case.  See 38 C.F.R. 
§ 3.159 (2004).  As discussed in some detail below, the 
outcome of the issues hinges upon the matter of current 
disability.  As will be explained below, absent evidence of 
current disability, referral for an examination and/or a 
nexus opinion would be fruitless.   

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony and 
his representative advised VA via July 2004 correspondence 
that a personal hearing was no longer desired by the veteran.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For certain chronic disorders, including epilepsy, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Additional law and VA regulations will be provided where 
appropriate in the Board's analysis below.



1.  Entitlement to service connection of a right knee 
disability.  

Pertinent laws and regulations

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

Presumption of soundness

According to the statute, every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service. 38 U.S.C.A. § 1111 (West 2002).

Factual Background

The veteran's DD Form 214 confirms that the veteran served in 
the Asian Pacific during World War II.  

The veteran's service medical records are of record.  The 
records from August 1944 until August 1947 are pertinently 
negative for any treatment of a right knee injury.  The 
veteran did receive treatment for a right leg lipoma in 
September 1946.  

The veteran had a second period of active duty beginning in 
1950.  The veteran's September 1950 induction examination 
documents the veteran's report of injuring his right knee 
four years prior.  The record further carries the examiner's 
determination that the veteran at that time (September 1950) 
had no residual current disability of the knee.  The 
veteran's service medical records for the second period of 
service are absent any reference to a right knee disability 
or history of right knee injury.  No right knee disability 
was indicated in the veteran's June 1951 separation 
examination.  

There are no medical records which document a right knee 
problem after service.  Specifically, a May 1984 history and 
physical and private treatment records for the period between 
May 1993 and February 2001 contained no report or diagnosis 
of a right knee disability.  VA treatment records for the 
period between July 2001 and September 2003 are also 
pertinently negative for report or diagnosis of a right knee 
disability.  

The veteran has submitted a written statement in support of 
his claim describing an injury to his right knee.  The 
veteran asserts that this injury occurred during combat in 
the Pacific during World War II, and that he sought treatment 
from a corpsman.  More specifically, he asserts that he fell 
running to his station during the battle for Okinawa while 
his ship was located in a harbor and under attack by Japanese 
planes.  

Analysis

The veteran is seeking service connection for a right knee 
disability.  As discussed above, in general, in order for 
service connection to be granted three elements must be 
satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  

Concerning Hickson element (1), current disability, as 
indicated above, the medical evidence of record is completely 
absent a currently diagnosed disability of the veteran's 
right knee.  

To the extent that the veteran is contending that he 
experiences a right knee disability, it is now well 
established that as a lay person apparently without medical 
training he is not competent to opine on medical matters such 
as diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own statements to this effect are 
accordingly entitled to no weight of probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for right knee disability fails on this basis 
alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board notes that the service medical 
records from that period of time do not document any injury 
to the veteran's right knee.  No right knee disability was 
found at the veteran's August 1947 separation examination.  
[The Board notes that the veteran's service medical records 
refer to September 1946 treatment of a right leg lipoma.  
After treatment there was no evidence of any residual 
disability.]
 
The veteran has reported that he suffered an injury to his 
right knee during combat conditions in Japanese waters during 
World War II.  The official records in the file reflect that 
the veteran was awarded the Asiatic Pacific Campaign Medal 
with one star.  There is no official evidence of the 
veteran's participation in combat, however.  The veteran has 
recently offered his own statement describing an event where 
the knee was allegedly injured while he was running to his 
station offshore Okinawa in 1945.  In addition, during his 
1950 entrance examination in connection with his second 
period of service the veteran reported an injury to his right 
knee, presumably during service: " twisted knee 4 years ago 
- no recurrence - no disability".   
     
With respect to combat, the Board finds it instructive that 
he was thoroughly evaluated for psychiatric problems in 
March, April and May 1951  He did not mention combat or any 
injury sustained in combat, although he described numerous 
other aspects of his life in detail.  Indeed, the veteran has 
not brought up his alleged participation in combat until 
recently. 

It is the Board's responsibility to analyze the credibility 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
[in reviewing a veteran's claim for VA benefits, the Board 
must analyze the credibility and probative value of lay 
evidence and provide a statement of reasons for accepting or 
rejecting the evidence].

The Board finds no reason to doubt the accuracy of the 
service department records, which do not indicate combat 
participation. The veteran's own vague and delayed version of 
past events is of extremely limited credibility and probative 
value. 
The Board finds it significant that the veteran did not file 
a claim for the right knee disability until a half century 
after the purported injury, which included an intervening 
second period of naval service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Accordingly, the Board discounts the credibility and accuracy 
of the veteran's current statements with respect to incidents 
of his service.  Not only may the veteran's memory be dimmed 
with time, but self interest may play a role.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]. 

For these reasons, the Board finds that Hickson element (2), 
in-service incurrence or aggravation of disease or injury is 
not satisfied.

With respect to Hickson element (3), medical nexus, the Board 
notes that as there is no current right knee disability, 
competent medical nexus evidence is not of record, and, 
logically cannot be of record.  As discussed above, to the 
extent that the veteran has opined that he suffers from a 
current disability of the right knee related to the 1945 
incident, this is not competent medical evidence sufficient 
to satisfy medical nexus.  See Espiritu, supra.  

To the extent that the veteran contends that he has had a 
right knee disability since 1945, supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999).  Such evidence is lacking in this case.  
Significantly, at the time of the 1950 entrance examination 
for the second period of service, the examiner noted the 
veteran's report of a 1945 right knee injury and then 
examined the veteran's knee and determined that there was no 
residual disability.  The statutory presumption of soundness 
on enlistment, 38 U.S.C.A. § 1111, therefore applies.  
In addition, a July 1951 VA examination was pertinently 
negative, as indeed as discussed above there is no competent 
medical evidence anywhere in the file which documents a right 
knee disability.

Hickson element (3), medical nexus, has therefore also not 
been met.  

For the reasons explained above, all three the criteria for 
the establishment of service connection have not been met.  
Accordingly, the benefit sought on appeal is denied.  

2.  Entitlement to service connection of a disability 
characterized by dizziness or blackouts.  

Pertinent law and regulations

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.



Factual Background

Records from the veteran's second period of service document 
treatment for "nervousness" with a final diagnosis of 
passive aggressive reaction.  The treatment reports do not 
indicate reports of dizziness or blackout by the veteran.  In 
May 1951, a Board of Medical Survey reviewed the veteran's 
records and recommended discharge from duty due to the 
findings of passive aggressive reaction.  

In a July 1951 report of a VA neuropsychological examination 
the veteran reported feelings of nervousness, troubling 
sleeping and episodes of dizzy spells if he makes "a sudden 
change in posture".  The examiner attributed the veteran's 
reports of dizzy spells and the other symptoms to "anxiety 
reaction, chronic, mild."  The veteran's anxiety reaction 
was determined by the examiner to be a personality disorder.

A May 1984 private EEG summary found functions within normal 
limits and no evidence of epilepsy.  The summary further 
indicates that the veteran reported a history of blackouts.  
An August 2000 private EEG summary produced the same results, 
again noting the veteran's report of possible seizure.

A July 2001 intake examination by a VA nurse practitioner 
indicated a finding of probable Meniere's disease based upon 
the veteran's report of symptomatology.  The diagnosis was 
not confirmed.  VA treatment records show intermittent 
reports of dizziness.  No diagnosis has been assigned.  

Analysis

The veteran is seeking service connection for a disability 
characterized as manifesting through dizzy spells and 
blackouts.  In his January 2002 claim the veteran asserted 
that the condition had its onset in 1950.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, as 
explained below there is no medically diagnosed current 
disability to account for the veteran's  vague reports of 
dizziness and blackouts.  

Both the May 1984 and August 2000 EEG reports documented 
function within normal limits without indication of epilepsy 
or other disorder that might cause the veteran's blackout or 
dizziness sensations.  Therefore, epilepsy has been ruled out 
as a potential disability.  A July 2001 VA examination 
indicated a finding of probable Meniere's disease.  However, 
the diagnosis was not confirmed and it is not listed as a 
current diagnosis on any of the veteran's VA treatment 
records for the two years of subsequent treatment.  

Thus, while the veteran's symptoms have been documented they 
have not been attributed to any identifiable disease entity.  
The Federal Circuit has held that symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The veteran's own lay contention that he experiences a 
disability which is related service and which is 
characterized by dizziness or blackouts does not constitute 
competent evidence of diagnosis or etiology.  See Espiritu 
supra.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer, Degmetich and 
Chelte, supra.  Hickson element (1), current disability, has 
therefore not been satisfied.  The claim of entitlement to 
service connection for a disability characterized by 
dizziness or blackouts fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

Turning now to element (2) in-service incurrence of disease 
or injury, the Board notes that the veteran's service medical 
records are pertinently negative for any indication of 
treatment for dizziness or blackout.  Alluded to above, these 
records document extensive evaluation during the spring of 
1951 for symptoms which were finally diagnosed as passive 
aggressive reaction, a personality disorder.  Those records 
do not indicate blackout or dizziness as a symptom.  The 
veteran's June 1951 separation examination does not indicate 
a history of dizziness or blackouts.  
Thus, there are no in-service complaints and Hickson element 
(2) is therefore not satisfied.  

The Board notes that during a  July 1951 VA 
neuropsychological examination shortly after service the 
veteran reported symptoms of dizziness in service.  Although 
this examination report is dated only 45 days after the 
veteran's separation from service, the treatment records for 
the veteran's extensive periods of hospitalization between 
February 1951 and May 1951 while discussing the veteran's 
mental state and progress in detail, do not include any 
indication that the veteran's syndrome included dizziness.  
Moreover, the only pertinent diagnosis in service and 
immediately after was personality disorder.  Personality 
disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for 
the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2004); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.   

Moving to element (3), medical nexus, the Board notes that as 
there is no current disability it logically follows that 
there can be no medical nexus.  As discussed above, the 
veteran's contentions that current sensations of dizziness or 
blackout  
are attributable to an in-service incident cannot satisfy 
Hickson element (3).  
See Espiritu, supra.    Therefore, element (3), medical 
nexus, has not been met.  In short, for reasons and bases 
expressed above the Board concludes that all three Hickson 
elements have not been met as to this issue.  The 
preponderance of the evidence is accordingly against the 
veteran's claim.  The benefits sought on appeal are 
accordingly denied.   


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a disability 
characterized by dizziness or blackouts is denied.  



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



